I would like to express
my sincere congratulations, Sir, on your election as
President of the General Assembly at its fifty-fourth
session and to extend my best wishes for a successful
conduct of the deliberations and work of this body.
I wish also to thank your predecessor, Mr. Didier
Opertti, for his leadership and his personal contribution to
the achievements of the fifty-third session.
The United Nations was created over 50 years ago
in specific political circumstances marked by enthusiasm
brought about by the end of the Second World War. Its
establishment was a very important step towards a new
global order, although the political situation dominated by
super-Power rivalry over next several decades prevented
it from using its potential to the full. The current
international political situation is much more propitious
for pursuing the original purposes and principles of the
United Nations Charter. Following the end of the bipolar
division of the world, we have witnessed new political
processes that have profoundly changed the political
landscape. An ever- growing number of countries are
embracing democratic principles and implementing them
in practice. This should be emphasized, especially in a
forum such as the General Assembly, because the spread
of democracy gives momentum to the work of the United
Nations and stimulates the expansion of its activities
throughout the world.
A growing number of countries are acknowledging
their share of the global responsibility for a better life on
our planet and for the wise exploitation of its resources.
In this era of globalization and interdependence, the
6


United Nations plays a unique and irreplaceable role. Its
fundamental and key tasks — safeguarding peace and
security; promoting economic cooperation and social
development, including poverty eradication; strengthening
the role of international law; and protecting human
rights — are even more relevant today than they were 54
years ago. The Slovak Republic is very much aware of this
fact.
One of the crucial issues in reforming the Organization
and preparing it for the challenges that lie ahead is the
reform of the Security Council. The Security Council is the
symbol and pillar of the concept of collective security,
designed in the aftermath of the most tragic conflict of this
century in order to prevent its repetition.
The fundamental political changes that have taken
place in the world in the last 50 years represent a challenge
to the future role of the Security Council and its legitimacy.
We must draw lessons from past setbacks. Caused mostly
by the divergent interests of major actors or by a lack of
political will, they paralysed the Security Council, which
remained inactive instead of taking effective action on
behalf of the Member States. Otherwise, we risk the erosion
of the authority of the Security Council and consequently
of its central role in the maintenance of international peace
and security. The United Nations cannot afford to let that
happen, because there is no alternative to the concept of
collective security as embodied in the United Nations
Charter. The modern world needs a supreme security
authority with unquestioned credibility.
The key tasks of Security Council reform are to
strengthen its representative character, improve the
effectiveness and transparency of its decision-making
process and working methods and, ultimately, enhance its
legitimacy. To achieve this goal, it is necessary to reach the
widest possible agreement on enlarging its membership and
on the veto right, which plays a pivotal role in the overall
reform of the Council. Unless the scope of application of
the veto and its relationship to potential new members of
the Security Council are clarified, it will be very difficult
to proceed to the enlargement of the category of permanent
members.
Slovakia recognizes as legitimate the efforts of some
countries, which, being capable of assuming a share of the
gobal responsibility for the maintenance of international
peace and security, desire a position in an enlarged Security
Council. At the same time, however, it is necessary to
ensure the appropriate representation of the developing
countries of Africa, Asia, Latin America and the Caribbean
region, since those countries represent a significant
majority of the United Nations membership.
Regrettably, as the past six years of discussions in
the Open-ended Working Group on the Question of
Equitable Representation on and Increase in the
Membership of the Security Council have shown, a
fundamental divergence of views continues to exist with
regard to enlarging the category of permanent members,
thus making it very unlikely that concrete results will be
achieved in the near future.
We believe that in order to move ahead, we should
proceed gradually rather than running in place in order to
prevent the United Nations from “missing the boat” in our
rapidly changing world. If there is no agreement on other
categories of membership, Slovakia is ready, at this stage,
to support expanding only the non-permanent category.
The overall number of seats in the enlarged Security
Council would then depend on the scenario eventually
agreed on by Member States. Nevertheless, it should not
exceed the range of 23 to 25 in order to preserve its
capability to act promptly. I would like to point out that
Slovakia is flexible in this regard. The expansion of the
Security Council should also take into account an
appropriate increase in the representation of the Eastern
European regional Group, whose membership has more
than doubled in recent years.
Peacekeeping operations continue to be one of the
key instruments available to the United Nations in the
discharge of its primary responsibility for the maintenance
of international peace and security. Nevertheless, in the
light of the tragic experience of recent and still-raging
conflicts, it is necessary to reinforce those mechanisms,
which would allow the United Nations to more actively
concentrate on preventing conflicts and addressing their
causes rather than their consequences. An early- warning
system should be further enhanced, and preventive
diplomacy should play a more active role in potential
conflict situations.
Today’s conflicts have many dimensions, which
must be addressed comprehensively. An integrated,
multidimensional approach to peacekeeping and post-
conflict peace-building must be taken if a conflict is to be
resolved in a durable manner. It is important to ensure an
effective coordination among the military, civilian and
humanitarian components of multidisciplinary operations,
which should be given adequate mandates and resources.
7


As time is a crucial factor in most cases of
deployment of peacekeeping forces, Slovakia supports the
efforts to enhance United Nations rapid-deployment
capabilities through the United Nations standby
arrangements system. Regional initiatives play an important
role in this respect, and Slovakia has therefore joined the
Central European Nations Cooperation in Peace Support,
aimed at closer cooperation among several Central
European States in the field of the preparation, training and
participation of their armed forces in peacekeeping
operations.
Since its admission to the United Nations Slovakia has
been contributing to a number of United Nations
peacekeeping operations in Africa, Asia and Europe,
including those in Angola, Rwanda, the border region of
Uganda and Rwanda, Liberia, Sierra Leone, the Syrian
Golan Heights, Jerusalem, Bosnia and Herzegovina, Croatia
and Eastern Slavonia. The Slovak Government has also
recently decided to contribute an engineering unit to the
United Nations Mission for the Referendum in Western
Sahara (MINURSO). Slovakia thus ranks among the leading
troop contributors in terms of the number of troops per
capita. I would like to take this opportunity to assure the
Assembly that Slovakia is determined to continue to support
United Nations peacekeeping activities in all the main
areas: troops, logistics and training.
The active participation of the Slovak Republic in
United Nations peacekeeping activities has proved that it
has a responsible approach to the maintenance of
international peace and security, and has logically led to the
submission of its candidature for the non-permanent seat in
the Security Council for the term 2000-2001. Through
membership in the Security Council, Slovakia would like to
prove that small countries, too, can make an important
contribution to the resolution of conflicts and crises in the
world.
Kosovo is the most recent example of the tragic reality
of the present-day Balkans, driven by violence and ethnic
hatred, which is not only a product of the region’s
complicated historical circumstances, but, above all, the
result of human rights violations and of the misuse of
ethnic differences to reach short-sighted political goals.
Slovakia attaches great importance to the political resolution
of the Kosovo conflict, and appreciates the efforts of the
United Nations, the Secretary-General, the Contact Group
dealing with the former Yugoslavia and regional
organizations to this end. We welcomed with great hope the
adoption of Security Council resolution 1244 (1999), aimed
at creating conditions for building a democratic Kosovo
based on respect for the human rights of all citizens,
regardless of their ethnic origin and religion, and for all
the principles enshrined in Article 2 of the United Nations
Charter.
Post-conflict peace-building in Bosnia and
Herzegovina has proved that reconstruction of a
conflict-torn society on a multi-ethnic basis is in no way
an easy task. However, if new tragedies are to be
prevented, the international community must give a hand
to the people in that part of Europe in their quest for
reconciliation and for building mutual trust. An important
role in these efforts is to be played by the economic
reconstruction and development of the entire Balkan
region.
In this connection, Slovakia welcomes and fully
supports the Stability Pact for South-Eastern Europe. I
believe it will open a new stage in the history of the
region. The proof of the importance which the Slovak
Republic attaches to securing stability in this part of
Europe is the appointment of the Minister for Foreign
Affairs of Slovakia, Mr. Eduard Kukan, as the Special
Envoy of the Secretary-General for the Balkans. A
conference was held under his auspices in Bratislava, the
capital of Slovakia, on the post-war reconstruction of the
Federal Republic of Yugoslavia. The conference clearly
showed the direction which the international community
and Yugoslav society should take if the country is to
become a firm part of the community of nations in the
Balkans, built on new foundations.
The Slovak Republic considers a just peace in the
Middle East to be an important component of global
stability. For this reason, we welcomed the signing, on 4
September 1999, of a new agreement between Israel and
the Palestinian Authority on the implementation of
individual steps of the Wye Memorandum. At the same
time, we hope that Israel, Syria and Lebanon will also
renew their dialogues. Although certain issues remain to
be resolved among the parties, we believe that a final
agreement will eventually be reached and a permanent
peace will be secured for the Middle East region.
The continent of Africa is suffering from far too
many conflicts, often fed by poverty and
underdevelopment. Clearly, cooperation between the
international community and African States is greatly
needed in order to prevent and to address conflicts and to
help Africa to create conditions for sustainable
development. Slovakia shares the Secretary-General’s
view, expressed in his report on Africa last year, that
8


Africans themselves must demonstrate the political will to
respond to problems by peaceful means and to adhere to
the rules of good governance through ensuring respect for
human rights and the rule of law, strengthening
democratization and promoting transparency in public
administration. In the meantime, the assistance of the
international community is important not only for the
economic development of African States, but also to enable
them to build their own capacity for conflict prevention and
resolution.
The African regional and subregional organizations,
such as the Organization of African Unity, the Economic
Community of West African States and the Southern
African Development Community, should be given credit
for the role they have played in the implementation of
peace operations in several African countries, and should be
provided with the necessary financial and material
assistance. Slovakia is ready to contribute its share — for
instance, by offering its Training Centre for Peacekeeping
Operations, which has specific facilities for training
engineering units.
Another pressing problem is the prevention of the
illicit flow of arms and military material into zones of
conflict, and the enforcement of an effective
implementation of the Security Council arms embargoes.
The most disturbing fact is that the Security Council’s
sanctions are violated mostly by non-African countries
which have turned Africa into a store for all kinds of
weapons. Slovakia firmly adheres to all Security Council
decisions, including sanctions. We believe that Security
Council sanctions committees should be actively engaged
in ensuring the concerted efforts of all the actors concerned
— Governments, international governmental and
non-governmental organizations, private companies and
leaders of opinion — in order to identify the sources of
arms flows into zones of conflict and cut off military forces
and rebel groups from their resources, thus eliminating their
ability to wage war.
I realize that the United Nations is not only a
peacekeeper; it also has a role to play in the everyday lives
of many people suffering from hunger, poverty, disease,
illiteracy and backwardness. All of us are obligated to
promote sustainable development and to protect the global
environment and human rights. The best way to prevent and
eliminate conflicts is to create conditions for a worthy life
for every individual on this planet as well as friendly
relations among nations based on the principles of equal
rights, democracy, the rule of law and respect for human
rights.
Being a small country, the Slovak Republic does not
always have means to resolve global issues comparable to
those that some big countries have. But it compensates
for this disadvantage with its determined and active
approach to all the major problems that mankind is
facing. As experience has shown, small and medium-sized
countries can contribute significantly to the resolution of
crises and conflicts. This may be due to the fact that these
countries are not burdened with power interests and are
capable of presenting and advocating solutions acceptable
to all. Slovakia has already demonstrated its ability to be
an active player in international relations. The United
Nations and its Security Council are the forums in which
we can put this valuable experience to the best use.














